DETAILED ACTION
Applicants’ request for continued examination of April 20, 2021, in response to the action mailed October 20, 2020, is acknowledged.  It is acknowledged that no claims have been canceled, claim 117 has been amended, and no claims have been added.  Claims 117 – 136 are pending.  The protease variant of SEQ ID NO:  2 consisting of the substitutions S182D + E265F in SEQ ID NO:  2, said variant having in the Test Method 2 a performance index of at least 1.1 has been previously prosecuted.   However, applicants have repeatedly refused to explicitly state on the record that this is the elected protein.  
The prior office action stated the following. 
‘Regarding the elected invention, applicants state the following.
Applicant acknowledges and thanks the Examiner for noting Applicants' election without traverse, of Group I, SEQ ID NO: 2, S188D+E271F, the variant having a total net charge of -1 compared to the Bacillus lentus subtilisin GG36 protease of SEQ ID NO: 2 and having, in the test method 2 (p419-420) a performance index of at least 1.1. Office Action at page 2.

This statement by applicants is incorrect.  The prior office action stated the following.
‘It is noted that neither the specification nor the claims state what residues in SEQ ID NO:  2 correspond to S188D + E271F in SEQ ID NO:  1. Based on figure 1 herein (see below), it is assumed that the residues corresponding to positions 188 and 271 in SEQ ID NO:  1 are positions 182 and 265 in SEQ ID NO:  2. The examiner attempted to confirm this assumption with applicants’ representative on March 25-27, 2020.  No response was received.   
FIG.1

    PNG
    media_image1.png
    297
    678
    media_image1.png
    Greyscale
1

	
This statement by the examiner is further supported by the fact that SEQ ID NO:  2 does not have either a S188 or a Q271.  In fact, SEQ ID NO:  2 consists of only 269 amino acids.  Residues 188 and 271 of SEQ ID NO:  1, as recited in claim 117, correspond to S182 + E265 in SEQ ID NO:  2.  It is further noted that applicants have not traversed the prior office action’s statement that the elected invention is the variant of SEQ ID NO:  2 consisting of the substitutions S182D + E265F in SEQ ID NO:  2.’   

In response, applicants state the following in their current remarks.
‘Applicant acknowledges the election of Group I, but maintains that the elected species relates to those variants having Sl88D-E271F. The Office Action states that "[i]t is noted that neither the specification nor the claims state what residues in SEQ ID NO: 2 correspond to Sl88D + E271F in SEQ ID NO: l." Office Action at page 2. Applicant respectfully disagrees for at least the following reasons. 
Applicant reiterates that the elected variant comprises the substitutions Sl88D+E271F. Such numbering is supported in the specification and would be understood by the skilled artisan to refer to mutations in a backbone by reference to the corresponding position in the Bacillus amyloliquefaciens subtilisin protease BPN' backbone. The specification clearly indicates that "[ e ]ach amino acid position of each protease variant described herein, ... is numbered according to the numbering of the corresponding amino acid position in the amino acid sequence of Bacillus amyloliquefaciens subtilisin protease BPN' (SEQ ID NO: 1), as shown in FIG 1, as determined by alignment of the protease variant amino acid sequence with the Bacillus amyloliquefaciens subtilisin protease BPN' amino acid sequence," and therefore, "substitution positions are given in relationship to BPN' ." See, para [094]. Figure 1 provides an alignment of SEQ ID NO: 1 with SEQ ID NO: 2 to clearly show how the positions correspond. 
The specification further provides that "[m]utations are named by the one letter code for the parent amino acid, followed by a three or two digit position number and then the one letter code for the variant amino acid." See, para [0130]. The specification also discloses that the term "corresponds to" and variations of the term, "refers to an amino acid residue at the enumerated position in a protein or peptide, or an ammo acid residue that is analogous, homologous, or equivalent to an enumerated residue in a protein or peptide." See, para [0138]. Thus, the specification clearly provides the residues in SEQ ID NO: 2 that correspond to S188D+E271F in SEQ ID NO: 1. In addition, the claims have been amended to clarify that the recited variants are variants of a parent protease Bacillus lentus subtilisin GG36 protease comprising the amino acid sequence shown in SEQ ID NO: 2, which does have an S188 and E271 in the parent sequence in numbering corresponding to SEQ ID NO: 1. See, e.g. FIG. 1. 
The Office Action argues that "SEQ ID NO: 2 does not have either a S188 or a Q271." Final Action at page 3. It is respectfully submitted that the skilled artisan, based on the specification, for example, the paragraphs identified above, and Figure 1, would understand that the mutations recited in the claims are mutations in a subtilisin protease at positions that correspond to positions 188 and 271 in BPN'. 
As such, the elected invention relates, inter alia, to variants comprising the substitutions S188D+E271F.’

Again, applicants have refused to explicitly state on the record the amino acid positions in SEQ ID NO: 2 that correspond to 188 and 271 in SEQ ID NO: 1. Instead, applicants leave to 
For purposes of examination, it is assumed that the elected invention is directed to the protease variant of SEQ ID NO:  2 consisting of the substitutions S182D + E265F in SEQ ID NO:  2, said variant having in the Test Method 2 a performance index of at least 1.1.  Claims 117, 119—121, 128-135, in part, and 118,122-127, and 136, in full, were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 117, 119-121, and 128-135, in part, as encompassing the elected invention, are hereby considered.
	MPEP §819 states:
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP §821.03
	
	Thus, if applicants do not agree with the examiner’s interpretation of the elected invention, any alternative would be a change in invention and applicant cannot switch inventions as a matter of right. 
Effective Filing Date
The effective filing date granted for the instant claims is May 6, 2010, the filing date of US6/133,151 (claim 4), which discloses the recited subject matter.   
AIA -First Inventor to File Status
Based on the US effective filing date of May 6, 2010 the present application is being examined under the pre-AIA , first to invent provision.

Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 117, 119-121, and 128-135 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 117, the phrase 
“said subtilisin variant … comprises an amino acid sequence comprising the combination of amino acid substitutions S188D-E271F… wherein the variant is a variant of SEQ ID NO:  2 … wherein amino acid positions of the protease variant are numbered according to… SEQ ID NO: 1” renders the claim indefinite. 
It is unclear whether said phrase means (i) said subtilisin variant … comprises an amino acid sequence comprising the combination of amino acid substitutions S182D-E265F… wherein the variant is a variant of SEQ ID NO:  2 or (ii) something else.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) said subtilisin variant … comprises an amino acid sequence comprising the combination of amino acid substitutions S182D-E265F… wherein the variant is a variant of SEQ ID NO:  2.
Regarding the prior rejection of claim 117 because position numbering for SEQ ID NO: 2 is insufficiently clear, applicants provide the following comments.
[B]ased on the specification, for example, the paragraphs identified above, would understand that the mutations recited in the claims are mutations in a subtilisin protease at positions that correspond to positions in BPN', in this instance, the serine in the position that corresponds to position 188 in SEQ ID NO: 1 and the glutamic acid in the position that corresponds to position 271 in SEQ ID NO: 1 are mutated to aspartic acid and phenylalanine, respectively. Figure 1, both as originally filed and the corrected version, are consistent with this numbering. That is, figure 1 shows that the glutamic acid in the GG36 backbone (SEQ ID NO: 2) corresponds to position 271 in the BPN' backbone (SEQ ID NO: 1). Based on the specification, as set forth more fully above and figure 1, the skilled artisan would readily understand the metes and bounds of the claims. As such, Applicant respectfully requests withdrawal of the objection to the specification. Accordingly, Applicant respectfully requests reconsideration and withdrawal of 

This is not persuasive. As explained above, again, applicants have refused to explicitly state on the record the amino acid positions in SEQ ID NO: 2 that correspond to 188 and 271 in SEQ ID NO: 1. Instead, applicants leave to the public the burden of interpreting the specification and figure 1 in order to understand the claims, including claims of any possible patent derived from the instant application.  In fact, applicants’ refusal to explicitly state the variant of SEQ ID NO: 2 that they wish to have a patent for ‘muddies the water’.   Said refusal supports the instant rejection
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. In addition, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on M-F 11am-7pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This alignment is consistent with the replacement of Fig 1 in the instant filing.